DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-5, and 7-21 are pending. Claims 4 and 13-15 are withdrawn pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 3, 5, 7-12 and 16-21 are rejected.   

Response to Amendment/Arguments
The Amendment filed on 4/15/2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. 
Applicant’s arguments have been fully considered and are addressed below: 

Objection to the Specification & Claims
The objections to the specification and claims for informalities has been overcome by the amendment correcting the informalities. The objections have been withdrawn. 
35 USC § 112 Rejections
The rejection of claims 1-3 and 5-12 under 35 USC 112(b) has been overcome by deletion of the indefinite limitations. The rejection has been withdrawn.
The rejection of claim 12 under 35 USC 112(d) for broadening the scope of claim 1 has been overcome by rewriting the claim in independent form. The rejection is withdrawn.
35 USC § 102 Rejection
The anticipation rejection of claims 1-3, 5, 8 and 10-12 over Fisher et al. WO 95/03303
has been overcome by incorporating the limitations of claim 6 into claim 1.  The rejection has been withdrawn. 
35 USC § 103 Rejection
The rejection of claim 9 under 35 USC 103 for being obvious over Fisher et al. WO 95/03303 in view of Fassihi (2017) has been overcome by incorporating the limitations of claim 6 into claim 1, from which claim 9 depends.  The rejection has been withdrawn.
 The rejection of claims 6-7 under 35 USC 103 for being obvious over Fisher et al. WO 95/03303 in view of Zhong et al. (2017) has been overcome for claim 6, because the claim has been cancelled but has not been overcome for claim 7. Applicant’s arguments (Remarks p. 16) are not persuasive for the reasons outlined below:
 Applicant argues that Zhong does not teach treating a subject having at least one functional allele of the TREM2 gene. However, the obviousness rejection does not allege that Zhong teaches this limitation. The rejection addresses this limitation by explaining that a POSA would reasonably conclude that having at least one semifunctional TREM2 encoding gene would improve Alzheimer treatment outcomes because the gene allows production of sTREM2 which Zhong teaches is beneficial in combating Alzheimer’s disease.
Applicant argues that Fisher does not teach/suggest that their M1 mAChR agonists are involved in or dependent from microglia activity or inflammatory responses. However, the obviousness rejection does not allege that Fisher explicitly teaches this limitation. The rejection addresses this limitation by explaining that the claimed use—for promoting cellular viability or activation of microglia cell, or promoting cellular viability or activation  of macrophages—is an inherent property of Fisher’s process of administering compound AF267 to the subject having Alzheimer’s. The “use” is linked to the compound’s pharmacological properties, which are inseparable from the compound itself. Furthermore, Zhong teaches that sTREM2 plays a role in stimulating microglial survival (p. 598), and Applicant’s specification teaches that the compounds increase sTREM2 production (e.g., page 2, lines 19-24) and are able to treat neurodegenerative disorders by promoting microglia cellular viability/activation, which is evidence that administering Fisher’s compound AF267 would inherently possess the claimed properties of promoting cellular viability or activation of microglia cells.
Applicant argues that a POSA would not have concluded that Fisher’s method of treating Alzheimer’s disease would be most efficacious in a subject that does not have R47H or R62H mutations in TREM2, and that Zhong does not teach/suggest that patients lacking TREM2 mutations would have a favorable genetic profile such that treating Alzheimer’s disease with conventional drugs would be most efficacious in a subject that does not have R47H or R62H mutations in TREM2. This is not persuasive because Zhong teaches that increasing sTREM2 signaling is efficacious to treating Alzheimer’s disease and that R47H or R62H mutations in TREM2 reduce sTREM2 signaling. Therefore a POSA would have reasonably expected that a subject without R47H or R62H mutations in TREM2 would exhibit successful therapeutic outcomes during Alzheimer’s treatment due to increased sTREM2 signaling compared to a subject with the mutations.
The rejection is maintained for claim 7 and applied accordingly to the amended claims under examination.
Double Patenting Rejection
The rejections of claims 1-3, 5 and 8-12 for nonstatutory obvious double patenting over 
US 11,008,342 and US 7,439,251 and the provisional rejection over Appl. No. 17/130,564 have 
been overcome by incorporating the limitations of claim 6 into claim 1.  The rejections have been withdrawn. 
The rejections of claims 6-7 for nonstatutory obvious double patenting over US 11,008,342 in view of Zhong et al. (2017) and over US 7,439,251 in view of Zhong et al. (2017) and the provisional rejection over Appl. No. 17/130,564 have been overcome for claim 6, because the claim has been canceled. The rejection has not been overcome for claim 7 for the same reasons discussed above with respect to the obviousness rejection of claim 7. The rejections are maintained for claim 7 and applied accordingly to the amended claims under examination.

Claim Objections
Claim 10 is objected to because of the following informalities:  Line 3 recite “tuaropathy” which is a misspelling of tauopathy.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5, 7-12, and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to using “a compound which is a human M1 muscarinic acetylcholine receptor (mAChR) agonist” for promoting cellular viability/activation of microglia cells or macrophages. The specification does not provide an adequate written description to convey that the inventors were in possession of the full scope of the claimed compounds.
Level of Skill and Knowledge in the Art
The level of skill required to make and/or use the instant invention would likely require many years of professional experience conducting research in the art as well as an advanced educational degree (e.g., M.S. or Ph.D.) commensurate in level with the advanced techniques involved in the preparation and/or use of the instant invention.  The prior art does not explicitly teach human M1 muscarinic acetylcholine receptor agonists for promoting cellular viability/activation of microglia cells and macrophages.
Partial Structure
The only mAChR agonist structures described in the specification are spirocyclic compounds of formula (I), 
    PNG
    media_image1.png
    213
    415
    media_image1.png
    Greyscale
, wherein:

    PNG
    media_image2.png
    212
    1110
    media_image2.png
    Greyscale
     
and A is selected from the group consisting of: 

    PNG
    media_image3.png
    335
    1019
    media_image3.png
    Greyscale
.
Physical and/or Chemical Properties and Functional Characteristics
The compounds are human M1 muscarinic acetylcholine receptor (mAChR) agonists. This function is only correlated to one structure in the specification—that of formula (I). No other structure-function correlation is discussed in the specification.
Conclusion
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  In the instant case, the prior art does not explicitly teach human M1 muscarinic acetylcholine receptor agonists for promoting cellular viability/activation of microglia cells and macrophages, so a personal of ordinary skill in the art would not know which specific chemical structures Applicant invented. Since the specification doesn’t describe any other structures besides formula (I), the specification fails to provide adequate written description for the full scope of compounds claimed and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claims 1, 5, 7-12, and 18-20 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for using the compounds of formula (I), the specification does not reasonably provide enablement for the remaining scope of compounds encompassed by human M1 muscarinic acetylcholine receptor agonists.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Since the specification lacks written description of the full scope of the claimed agonists, a PHOSITA would not have been able to practice the claimed invention in its full scope not knowing which compounds to use. 
The prior art does not teach which mAChR agonist structures can promote cellular viability/activation of microglia cells and macrophages. The specification only provides chemical structures of formula (I). Considering that the instant invention potentially contains new subject matter not previously disclosed in the prior art, the prior art does not provide the necessary guidance to enable the skilled to prepare the compounds not adequately described by the instant specification.
It is unclear how many millions or billions of compounds are encompassed by claim 1. The prior art teaches mAChR agonists that vary in structure, but none are reported to promote cellular viability/activation of microglia cells and macrophages.
It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and the physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). In general, the level of skill in the pharmaceutical arts is high.
It would require undue experimentation for one of ordinary skill in the art to prepare compounds that are not sufficiently described in the disclosure, especially considering the lack of structure-function correlation. A PHOSITA would need to conduct a burdensome quantity of experiments in order to determine which compounds exhibit the desired activity. Note that in University of Rochester v G.D. Searle & Co., 68 USPQ2d 1424 at 1438, the screening for over 600 compounds was deemed to be undue. Applicant’s scope in the instant claims far exceeds this number. The quantity of experimentation would be undue when faced with the task of testing all presently known compounds, or compounds which may be discovered in the future for mAChR agonist activity. The specification must teach how to make and use the claimed invention, not how to figure out for oneself how to make and use invention.
Given the lack of information in the prior art regarding structure-function correlation (as it pertains to mAChR agonist activity towards promoting cellular viability/activation of microglia or macrophages) and the high unpredictability in the pharmaceutical arts, it would require undue experimentation for one of ordinary skill in the pertinent art to make and use any compound that is not sufficiently described in the disclosure.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 
U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 7-8, 10-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. WO 95/03303 in view of Zhong et al. J. Exp. Med. 2017, 214, 597-607.
Fisher et al. teach spiro-compounds for treating various conditions, such as Alzheimer’s disease, mixed Alzheimer’s and Parkinson’s disease, Pick’s disease, and Friedrick’s ataxia. One example of the spiro-compounds is the M1 muscarinic receptor agonist AF267 of formula (K), 
    PNG
    media_image4.png
    171
    483
    media_image4.png
    Greyscale
, wherein R is Et and Rº is H. Both the (+)- and (-)-enantiomers are taught in Example 55. Fisher teaches administering the compounds as a pharmaceutical composition comprising at least one pharmaceutically acceptable diluent, carrier, or adjuvant. Preferably, the composition is in oral form comprising “more preferably about 10 to about 50 mg” of compound. See, e.g., p. 8 ll. 1-17, p. 19, ll. 1-7, p. 21 ll. 1-19, p. 83 ll. 24 – p. 84 ll. 16, p. 100 ll. 8-12, and p. 143 ll. 1.
Compared to claim 1, Fisher teaches the same steps as the method of claim 1, except for the requirement that the subject is negative for an amino acid mutation in the TREM2 encoding gene, such as a mutation at R47H or R62H (per claim 7) and that the subject has at least one functional allele of the TREM2 gene. 
Zhong et al. teach R47H and R62H mutations in the extracellular immunoglobulin domain of TREM2 significantly increases the risk for AD. TREM2 protein releases sTREM2 upon proteolytic cleavage. “[I]mpaired functions of sTREM2 caused by AD-associated mutations may contribute to microglial function in AD and more importantly an exciting possibility that increasing sTREM2 signaling might be an efficacious therapeutic approach to treat AD.” See p. 597 bridging paragraph of the left and right columns, p. 597 right column and p. 603 left column.
A POSA would conclude that Fisher’s method of treating Alzheimer’s disease would be more efficacious in a subject that does not have R47H or R62H mutations in TREM2 compared to a subject that does have the mutations, because the absence of these mutations improve the subject’s therapeutic prospects due to increased sTREM2 signaling. Similarly, having at least a semifunctional TREM2 encoding gene would improve Alzheimer treatment outcomes because the TREM2 gene would still be able to produce sTREM2, which is beneficial in combating Alzheimer’s disease. Since a POSA would have found it obvious to select an Alzheimer’s patient with a favorable genetic profile, the POSA would have had reason to administer Fisher’s compound AF267 to this type of patient. In doing so, a POSA would have reasonably expected a successful therapeutic outcome due to the patient having increased sTREM2 signaling.
Claims 1, 3, 5, 7-8, 10-12 and 16-19 read on Fisher’s method of treating a subject having Alzheimer’s disease (per claim 19 and a tauopathy per claim 10), and in view of Zhong, wherein the subject is negative for an amino acid mutation in the TREM2 encoding gene, such as a mutation at R47H or R62H (claim 7), wherein the subject has at least one functional allele of the TREM2 gene, and wherein the method comprises administering to the subject 10-50 mg of the racemic or enantiomeric compound AF267 or a pharmaceutical composition thereof comprising an excipient or carrier (per claim 11). The enantiomeric compound AF267 is Applicant’s elected species, 
    PNG
    media_image5.png
    384
    311
    media_image5.png
    Greyscale
(per claim 3), of formula (I), 
    PNG
    media_image6.png
    201
    358
    media_image6.png
    Greyscale
 (per claims 16-17) wherein:

    PNG
    media_image7.png
    435
    837
    media_image7.png
    Greyscale
.
Claims 1 and 12 recite a use that includes promoting cellular viability and/or activating microglia cells and/or macrophages, which “use” is an inherent result of Fisher’s process of administering the compound AF267 to a subject in need thereof. The “use” is linked to the compound’s pharmacological properties, which are inseparable from the compound itself. This is also evidenced by Applicant’s specification, which teaches that the compounds increase sTREM2 production and are able to treat neurodegenerative disorders by promoting microglia cellular viability/activation (e.g., page 2, lines 19-24).
Claim 5 requires “administering the compound in an amount effective to increase the level of soluble triggering receptor expressed on myeloid cells 2 (sTREM2).” This limitation is inherent in Fisher’s process comprising administering 10-50 mg of the compound AF267 to a subject in need thereof. This range falls within the range of claim 8 (i.e., 1 mg to 100 mg of compound) and is identical to the range of claim 18 (i.e., 10 to 50 mg of compound).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. WO 95/03303 in view of Zhong et al. J. Exp. Med. 2017, 214, 597-607, as applied to claim 1, and in further view of Fassihi, R. (2017) “Modified-Release Delivery Systems: Extended-Release Capsule Platform.” In Eds. Augsburger, L. L. and Hoag, S. W., Pharmaceutical Dosage Forms: Capsules (pp. 317-344). CRC Press. 
The combined teachings of Fisher et al. and Zhong render obvious the method of claim 1, as explained above, for administering an oral composition comprising the compound AF267 or a pharmaceutical composition thereof, but do not teach any specific oral forms, such as a solution or pill (per claim 9).
Fassihi teaches “hard shell capsules can be regarded as containers for delivery of formulated drug substances that are generally designed for oral administration.” See p. 319.
A person of ordinary skill in the art of drug delivery would have found it obvious to use a capsule (which is a pill form) for administering AF267 because Fassihi teaches capsules can be used oral administration of drug substances and AF267 is a drug substance. Furthermore, it is routine in the art to use capsules as an oral dosage form, so administering AF267 as a capsule pill (per claim 9) would have predictably provided the expected therapeutic effect of treating Alzheimer’s disease in the subject according to claim 1.


Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. WO 95/03303 in view of Zhong et al. J. Exp. Med. 2017, 214, 597-607, as applied to claims 1 and 11 above, in further view of US 7,439,251 B2.
The combined teachings of Fisher et al. and Zhong render obvious the method of claims 1 and 11, as explained above, for administering a pharmaceutical composition comprising compound AF267, but do not teach a crystalline polymorph of AF267 compressed into tablets (per claims 20-21).
‘251 teaches a pharmaceutical composition comprises a crystalline monohydrate of compound AF267B and an acceptable carrier, diluent or excipient in various dosage forms, such as tablet form. The compound is used for treating Alzheimer’s disease. See, e.g., col. 15-16, 
Example 32 and claims 21-25.
A person of ordinary skill in the art of drug delivery would have found it obvious to administer the crystalline polymorph AF267B in tablet form (taught by ‘251) because ‘251 teaches AF267B can be used to treat Alzheimer’s disease. Furthermore, it is routine in the art to use tablets as an oral dosage form, so administering AF267 as a tablet (per claims 20-21) would have predictably provided the expected therapeutic effect of treating Alzheimer’s disease in the subject according to claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3, 5, 7-12, and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 12, 14-15, and 18-23 of U.S. Patent No. 11,008,342 in view of Zhong et al. J. Exp. Med. 2017, 214, 597-607.
‘342 teaches a crystalline polymorph of the compound 
    PNG
    media_image5.png
    384
    311
    media_image5.png
    Greyscale
 , and a pharmaceutical composition thereof comprising an excipient or carrier, for treating Alzheimer’s disease. The compound may be directly compressed into tablets and administered in a daily dose of 10-50 mg. See, e.g., claims 1, 4, 13-15, and 18. 
‘342 teaches the same administration step as the method of instant claims 1 and 12 except for the limitation that the subject is negative for an amino acid mutation in the TREM2 encoding gene, such as a mutation at R47H or R62H (per claim 7) and that the subject has at least one functional allele of the TREM2 gene. 
Zhong et al. teach R47H and R62H mutations in the extracellular immunoglobulin domain of TREM2 significantly increases the risk for AD. TREM2 protein releases sTREM2 upon proteolytic cleavage. “[I]mpaired functions of sTREM2 caused by AD-associated mutations may contribute to microglial function in AD and more importantly an exciting possibility that increasing sTREM2 signaling might be an efficacious therapeutic approach to treat AD.” See p. 597 bridging paragraph of the left and right columns, p. 597 right column and p. 603 left column.
A POSA would conclude that the method of treating Alzheimer’s disease in ‘342 would be more efficacious in a subject that does not have R47H or R62H mutations in TREM2 compared to a subject that does have the mutations, because the absence of these mutations improve the subject’s therapeutic prospects due to increased sTREM2 signaling. Similarly, having at least a semifunctional TREM2 encoding gene would improve Alzheimer treatment outcomes because the TREM2 gene would still be able to produce sTREM2, which is beneficial in combating Alzheimer’s disease. Since a POSA would have found it obvious to select an Alzheimer’s patient with a favorable genetic profile, the POSA would have had reason to administer the crystalline polymorph to this type of patient. In doing so, a POSA would have reasonably expected a successful therapeutic outcome due to the patient having increased sTREM2 signaling.
Claims 1, 3, 5, 7-12 and 16-21 read on the ‘342 method of treating a subject having Alzheimer’s disease (per claim 19 and a tauopathy per claim 10), and in view of Zhong, wherein the subject is negative for an amino acid mutation in the TREM2 encoding gene, such as a mutation at R47H or R62H (claim 7), wherein the subject has at least one functional allele of the TREM2 gene, and wherein the method comprises administering to the subject 10-50 mg (claims 8 and 18) of a crystalline polymorph of 
    PNG
    media_image5.png
    384
    311
    media_image5.png
    Greyscale
or a pharmaceutical composition thereof compressed into a tablet (claims 20-21), which is a type of pill (claim 9) comprising an excipient or carrier (per claim 11). The compound is Applicant’s elected species, 
    PNG
    media_image5.png
    384
    311
    media_image5.png
    Greyscale
(per claim 3), of formula (I), 
    PNG
    media_image6.png
    201
    358
    media_image6.png
    Greyscale
 (per claims 16-17) wherein:

    PNG
    media_image7.png
    435
    837
    media_image7.png
    Greyscale
.
Claims 1 and 12 recite a use that includes promoting cellular viability and/or activating microglia cells and/or macrophages, which “use” is an inherent result of the process of administering the crystalline polymorph to a subject in need thereof. The “use” is linked to the compound’s pharmacological properties, which are inseparable from the compound itself. This is also evidenced by Applicant’s specification, which teaches that the compounds increase sTREM2 production and are able to treat neurodegenerative disorders by promoting microglia cellular viability/activation (e.g., page 2, lines 19-24).
Claim 5 requires “administering the compound in an amount effective to increase the level of soluble triggering receptor expressed on myeloid cells 2 (sTREM2).” This limitation is inherent in the process comprising administering 10-50 mg of the compound AF267 to a subject in need thereof. This range falls within the range of claim 8 (i.e., 1 mg to 100 mg of compound) and is identical to the range of claim 18 (i.e., 10 to 50 mg of compound).


Claims 1-3, 5, 7-12 and 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 7,439,251 in view of Zhong et al. J. Exp. Med. 2017, 214, 597-607. 
‘251 teaches a crystalline polymorph of AF267B, 
    PNG
    media_image5.png
    384
    311
    media_image5.png
    Greyscale
 , and a pharmaceutical composition thereof (comprising an acceptable carrier/excipient) in the form of a tablet/pill. The composition may comprise “between about 0.5 and about 100 mg of AF267B per unit dosage form.” The compound or composition can treat diseases associated with impaired activity of acetylcholine receptors, such as Alzheimer’s disease. See, e.g., claims 4-7 and col. 15 ll. 3-54.
‘251 teaches the same administration step as the method of instant claims 1 and 12 except for the limitation that the subject is negative for an amino acid mutation in the TREM2 encoding gene, such as a mutation at R47H or R62H (per claim 7) and that the subject has at least one functional allele of the TREM2 gene. 
Zhong et al. teach R47H and R62H mutations in the extracellular immunoglobulin domain of TREM2 significantly increases the risk for AD. TREM2 protein releases sTREM2 upon proteolytic cleavage. “[I]mpaired functions of sTREM2 caused by AD-associated mutations may contribute to microglial function in AD and more importantly an exciting possibility that increasing sTREM2 signaling might be an efficacious therapeutic approach to treat AD.” See p. 597 bridging paragraph of the left and right columns, p. 597 right column and p. 603 left column.
A POSA would conclude that the method of treating Alzheimer’s disease in ‘251 would be more efficacious in a subject that does not have R47H or R62H mutations in TREM2 compared to a subject that does have the mutations, because the absence of these mutations improve the subject’s therapeutic prospects due to increased sTREM2 signaling. Similarly, having at least a semifunctional TREM2 encoding gene would improve Alzheimer treatment outcomes because the TREM2 gene would still be able to produce sTREM2, which is beneficial in combating Alzheimer’s disease. Since a POSA would have found it obvious to select an Alzheimer’s patient with a favorable genetic profile, the POSA would have had reason to administer the crystalline polymorph to this type of patient. In doing so, a POSA would have reasonably expected a successful therapeutic outcome due to the patient having increased sTREM2 signaling.
Claims 1, 3, 5, 7-12 and 16-21 read on the ‘251 method of treating a subject having Alzheimer’s disease (per claim 19 and a tauopathy per claim 10), and in view of Zhong, wherein the subject is negative for an amino acid mutation in the TREM2 encoding gene, such as a mutation at R47H or R62H (claim 7), wherein the subject has at least one functional allele of the TREM2 gene, and wherein the method comprises administering to the subject a crystalline polymorph of 
    PNG
    media_image5.png
    384
    311
    media_image5.png
    Greyscale
or a pharmaceutical composition thereof as a tablet (claims 20-21), which is a type of pill (claim 9) comprising an excipient or carrier (per claim 11). The compound is Applicant’s elected species, 
    PNG
    media_image5.png
    384
    311
    media_image5.png
    Greyscale
(per claim 3), of formula (I), 
    PNG
    media_image6.png
    201
    358
    media_image6.png
    Greyscale
 (per claims 16-17) wherein:

    PNG
    media_image7.png
    435
    837
    media_image7.png
    Greyscale
.
Claims 1 and 12 recite a use that includes promoting cellular viability and/or activating microglia cells and/or macrophages, which “use” is an inherent result of the process of administering the crystalline polymorph to a subject in need thereof. The “use” is linked to the compound’s pharmacological properties, which are inseparable from the compound itself. This is also evidenced by Applicant’s specification, which teaches that the compounds increase sTREM2 production and are able to treat neurodegenerative disorders by promoting microglia cellular viability/activation (e.g., page 2, lines 19-24).
Claim 5 requires “administering the compound in an amount effective to increase the level of soluble triggering receptor expressed on myeloid cells 2 (sTREM2).” This limitation is inherent in the process comprising administering “about” 0.5 mg to “about” 100 mg to a subject in need thereof. This range essentially specifies the claimed range of 1 mg to 100 mg, because “about 0.5 mg” (although not defined by the patent) would be understood in the art to encompass 1 mg. Therefore, the prior art range teaches the range of claim 8 (i.e., 1 mg to 100 mg of compound). Furthermore, a PHOSITA would have found it obvious to optimize the amount of drug administered as a matter of routine experimentation so as to arrive that the narrower range of claim 18 (i.e., 10 to 50 mg of compound, which also falls within the range of claim 8). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” See MPEP 2144.05(II)(A).



Claims 1-3, 5, 7-12 and 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-26 of copending Application No. 17/130,564 (PG Pub US 2021/0000807 A1) in view of Zhong et al. J. Exp. Med. 2017, 214, 597-607.
‘564 teaches a method of treating Alzheimer’s disease in a subject by orally administering a pharmaceutical composition in capsule form comprising crystalline Form III of the compound 
    PNG
    media_image5.png
    384
    311
    media_image5.png
    Greyscale
 . The single daily dose is between 1 mg and 100 mg, such as 5 or 10 mg. See, e.g., claims 16-20. 
‘564 teaches the same administration step as the method of instant claims 1 and 12 except for the limitation that the subject is negative for an amino acid mutation in the TREM2 encoding gene, such as a mutation at R47H or R62H (per claim 7) and that the subject has at least one functional allele of the TREM2 gene. 
Zhong et al. teach R47H and R62H mutations in the extracellular immunoglobulin domain of TREM2 significantly increases the risk for AD. TREM2 protein releases sTREM2 upon proteolytic cleavage. “[I]mpaired functions of sTREM2 caused by AD-associated mutations may contribute to microglial function in AD and more importantly an exciting possibility that increasing sTREM2 signaling might be an efficacious therapeutic approach to treat AD.” See p. 597 bridging paragraph of the left and right columns, p. 597 right column and p. 603 left column.
A POSA would conclude that the method of treating Alzheimer’s disease in ‘564 would be more efficacious in a subject that does not have R47H or R62H mutations in TREM2 compared to a subject that does have the mutations, because the absence of these mutations improve the subject’s therapeutic prospects due to increased sTREM2 signaling. Similarly, having at least a semifunctional TREM2 encoding gene would improve Alzheimer treatment outcomes because the TREM2 gene would still be able to produce sTREM2, which is beneficial in combating Alzheimer’s disease. Since a POSA would have found it obvious to select an Alzheimer’s patient with a favorable genetic profile, the POSA would have had reason to administer the crystalline polymorph to this type of patient. In doing so, a POSA would have reasonably expected a successful therapeutic outcome due to the patient having increased sTREM2 signaling.
Claims 1, 3, 5, 7-12 and 16-21 read on the ‘564 method of treating a subject having Alzheimer’s disease (per claim 19 and a tauopathy per claim 10), and in view of Zhong, wherein the subject is negative for an amino acid mutation in the TREM2 encoding gene, such as a mutation at R47H or R62H (claim 7), wherein the subject has at least one functional allele of the TREM2 gene, and wherein the method comprises administering to the subject a crystalline polymorph of 
    PNG
    media_image5.png
    384
    311
    media_image5.png
    Greyscale
or a pharmaceutical composition thereof as a capsule, which is a type of pill (claim 9), inherently comprising a carrier (per claim 11). The compound is Applicant’s elected species, 
    PNG
    media_image5.png
    384
    311
    media_image5.png
    Greyscale
(per claim 3), of formula (I), 
    PNG
    media_image6.png
    201
    358
    media_image6.png
    Greyscale
 (per claims 16-17) wherein:

    PNG
    media_image7.png
    435
    837
    media_image7.png
    Greyscale
.
Claims 1 and 12 recite a use that includes promoting cellular viability and/or activating microglia cells and/or macrophages, which “use” is an inherent result of the process of administering the crystalline polymorph to a subject in need thereof. The “use” is linked to the compound’s pharmacological properties, which are inseparable from the compound itself. This is also evidenced by Applicant’s specification, which teaches that the compounds increase sTREM2 production and are able to treat neurodegenerative disorders by promoting microglia cellular viability/activation (e.g., page 2, lines 19-24).
Claim 5 requires “administering the compound in an amount effective to increase the level of soluble triggering receptor expressed on myeloid cells 2 (sTREM2).” This limitation is inherent in the process comprising administering 1 to 100 mg (e.g., 5 or 10 mg) to a subject in need thereof. The prior art range is the same range of claim 8 (i.e., 1 mg to 100 mg of compound). Furthermore, the amount of 10 mg falls within the range of claim 18 (i.e., 10 to 50 mg of compound). 
Regarding claims 20-21, wherein the pharmaceutical composition is in the form of a compressed tablet, although ‘564 does not teach this limitation, a POSITA would have found it obvious to prepare the composition in tablet form because it is routine in the art to administer this specific drug in tablet form. And a  POSITA would have had an expectation that the composition could successfully be formulated as such because tablets forms of the drug are well-known in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to AMANDA L AGUIRRE whose telephone number is
 (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Amanda L. Aguirre/Primary Examiner, Art Unit 1626